PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
1614United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/149,609
Filing Date: 2 Oct 2018
Appellant(s): Johnson et al.



__________________
Clint R. Mehall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-9 are under examination. Of these, only claims 1, 7, and 9 are rejected. Claims 2-6 and 8 were indicated as allowable. Regarding claims 1 and 9, the proposed combination under 35 U.S.C. 103 replaces the detector elements of Baldy with the detector elements of Warren (see first diagram in attached Appendix). Baldy discloses a staggered array of detectors, while Warren teaches the structure of the individual detector elements. Simply applying the detectors of Warren to the detector array of Baldy produces the claimed structure. Similarly, with respect to claim 7, simply applying the detector array arrangement of Karino to the detector array of Baldy as modified by Warren provides the claimed structure (see second diagram in attached Appendix).
Regarding claims 1 and 9, Applicant argues “the references, alone or in combination do not disclose TWO sheaths each having different sized outer diameters in the claimed arrangement” (emphasis in original). As shown in the attached Appendix, this argument clearly analyzes the references alone and does not consider the proposed combination. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further regarding claim 1, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The motivation for the proposed combination is a direct quote from the secondary reference (“One of ordinary skill in the art at the time of the invention would have found it obvious to combine the in-core detector of Warren in the in-core detector arrangement of Baldy for the predictable purpose of achieving an extended detector lifetime (see Warren at column 3, line 53 through column 4, line 6).”)
Further regarding claim 1, Applicant argues that the proposed combination “lacks a rationale underpinning.” The rejection states “one of ordinary skill in the art at the time of the invention would have found it obvious to combine the in-core detector of Warren in the in-core detector arrangement of Baldy for the predictable purpose of achieving an extended detector lifetime (see Warren at column 3, line 53 through column 4, line 6).” As can be seen by the diagrammatic representation of the proposed combination in the attached Appendix, the combination places the detector elements of Warren in the arrangement of the detector array of Baldy. Accordingly, the particular advantages of the detectors of Warren provide direct motivation for the combination. One would achieve an extended detector lifetime in the proposed combination because it uses the detector elements of Warren. 
Further regarding claim 1, Applicant argues that “the asserted combination would destroy that on which the invention is Baldy is based.” The examiner can find no portion of Baldy that precludes the proposed combination. That is, there is no statement in Baldy that its arrangement would not function as an in-core detector if the detector elements in the array were modified or replaced with detector elements having different structural features. Moreover, that the proposed combination results in individually sheathed detector elements housed in another sheath does not differentiate the proposed combination from the claimed invention. The claimed invention is “a self-powered in-core detector arrangement…comprising…” The use of the transitional phrase “comprising” does not exclude additional 
Applicant’s final argument with respect to claim 1 (“Baldy discloses ONE emitter-wire combination having a geometry comparable to the emitter-wire combination geometry disclose in Warren”) again employs piecemeal analysis. The proposed combination replaces the individual detector elements of Baldy with those of Warren (see diagrammatic representation in Appendix). Applicant provides no basis for the assertion that the geometry of the individual detectors of Warren cannot be altered in any manner. 
Regarding claim 7, Applicant’s arguments do not consider the proposed combination of references and instead are directed to the reference Karino alone. Applicant’s arguments do not consider how the arrangement taught by Karino applies to the structure of Baldy as modified by Warren. Furthermore, the proposed combination does not rely on the “precise proportions of the elements” nor does it rely on “particular sizes.” Figure 2B of Karino clearly shows the claimed arrangement of structural features as it applied to the combination of Baldy with Warren. MPEP 2125(I). 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                   /Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.